416 F.2d 416
UNITED STATES of America, Plaintiff-Appellee,v.Richard Travis KELLAR, Defendant-Appellant.
No. 23999.
United States Court of Appeals Ninth Circuit.
September 30, 1969.

Jack J. Pursel, Las Vegas, Nev., for appellant.
Joseph L. Ward, U. S. Atty., Las Vegas, Nev., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
Kellar was convicted of stealing a car (Dyer Act), largely on circumstantial evidence. His contention that the evidence was insufficient is without merit. The evidence was pretty good.


2
There was a delay of two years and seven months from indictment to trial. So, it is said he did not get his constitutional right to a speedy trial. Of course, that depends on circumstances. Here, at the time of indictment, Kellar was in a Tennessee jail. Nevada had to stand in line behind Tennessee and Oklahoma to get him for trial. Once the Federal authorities had him back in Nevada, it was Kellar, or his counsel, who procured whatever real delay there was.


3
Obviously the three jurisdictions could not try Kellar simultaneously. His propensity for attracting the criminal processes in the several states, and not United States government sloth, delayed his Nevada trial. For that, we cannot hold the government responsible.


4
Judgment affirmed.



Notes:


*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation